Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 1 of 6




                Exhibit 3
                           Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 2 of 6

              &                 ihilirlrl
                                CREDIT LIBANAIS
                                CREDIT
                                                   I     ::lr>'i-Ll
                                                            10
                                                       LIBANAIS
                                                                 .—      11 II

                                                                                                                                             .\.,'..r1:r)t'\1,
                                                                                                                                             Aecou       No.     -



                                                                                                                                             ,r,,. .Q). 1.r1,.):.5,1..l:t. 1
                                                                                                                                             Date



                       AGttElil{llI'l'  OP};)il\C; .-\N
                                   FOlt OPENIM;
                       AGREEMENT FOR                     ,,\(l(.'Ot:N'l' //i\CC'Ot;\'fS
                                                      kN ACCOUNT           ACCOUNTS IN OUR ()t.r11 NAMES AT YOUR.        l\           \,.\\lES.\'l'Y()t,il{
                        BANK \\'l'l'tl
                        Ii,\NX 1TH A             10 {SStr[:
                                     RIiQtlIi-S]"I'O
                                   A REQUEST          ISSUE BANK        l'>A\']1li:{f CARDS
                                                                 B.\NI( PAYMENT                     SI"ll}SCftl[]ll'l'0
                                                                                      CARDS AND SUBSCRIBE           TO            ,\\D
                                                            't'ltI
                                                   B,\ K's ELECTRONIC
                                            THE BANK'S        F]             \tC SERVICES
                                                                                 .sti    t.ECl't{o\             ll\:tcEs

                  itwe
                  ii\\e the
                        thc undersigned;
                            undcrsi$ocd




                  2
                  3)

                  4)

                  (Jointly and severally)                               ,                            _ a                        ,
                                                                                                           • . *aao-.ar--r..urJ)-Q-,..-.
                                                                                                                 •
                                                                           a6xLC-4?-C-&-AN,J-4 7-4-S-Wt&--
                    avng elected dona4cile at the following address: -\---11-
                  .[Illl;il*!:IXiJ,,.,.,tg:^rb-nouinsaddrcss\d(i'{'--a.rzti+z-t*&.\-\)e-i*vs.r.
                  \giac-<i,.-,.J*E\.tLecr,.'i,
                                  , 4, 4%6-        ers./A 1- I A..t7 \ Le>r,<..
                                                                  iq
                  Kindly
                  Kindly request        open 0n
                         requsst you to open              in    name
                                                          in my name             E
                                                                                 1:21   in     nanres
                                                                                        in our names            D         in
                                                                                                                           in the
                                                                                                                              lhc name
                                                                                                                                  nane of
                                                                                                                                       ul'


                  ( I ) --*---------"-
                  (I)                                  ------- in
                                                               in our hooks
                                                                      books the
                                                                            thc following
                                                                                lirllorving account/accounts:
                                                                                            areount/accountsl



                  l. Savings
                  I- Salings Account                           I Fixed
                                                               NI nixeO maturity
                                                                        maturir! date (]]
                                                                                 datc (2)                       Interest
                                                                                                                 lntcrcsl rate:
                                                                                                                          rilt(           Currency:
                                                                                                                                          Currcnoy: (3)
                                                                                                                                                    (3)

                                                               0E First
                                                                  t',rrr maturity
                                                                         rrraturitl date:
                                                                                    datc:                                                 Currency:
                                                                                                                                          Currcncy.

                                                               D Sight
                                                               0 s,eht                                                                    Currencyi
                                                                                                                                          Currcncyi

                                                               I Fixed
                                                               ❑   t,ixed maturity
                                                                          nrarunrl date:                        Interest
                                                                                                                 lntcr{st rate:
                                                                                                                          rutcr           Currency.
                                                                                                                                          Cunency.
Mod. CC22 E




                  2- Collective
                     Collcctire Savings
                                Salings Account
                                        Account                                    <!arc


                                                               I First
                                                               111 rirr, maturity
                                                                         nlaru.t\ date:
                                                                                  date:                                                   Currency:
                                                                                                                                          Currcncy:

                                                               D Sight
                                                               ill sient                                                                  Currency:
                                                                                                                                          Currcnc-vr
                                                                                                                lnlrr{sl rate:
                                                                                                                Interest ratc             Currency:
                                                                                                                                          Currcncy:
                  3- Joint Savings
                  3-.lojnr Saviflg$ Account                    0f]    t'ired maturity
                                                                      Fixed  matilrit) date
                                                                                       dare ..
                                                                                                                                          (iurrcncy:
                                                                                                                                          Currency:
                                                               0D First
                                                                  F,rr, maturity
                                                                        rlaturity date:
                                                                                  itate
                                                                                                                                          Currency:
                                                                                                                                          C urrencl':

                                                               D
                                                               III Sight
                                                                   si*t'',
                                                                                                                         (llc:
                                                                                                                Interest
                                                                                                                lntcrert rate:            Currency:
                                                                                                                                          Cl urrcns]':

                     Deposit Account
                  4- Deposit                                   I
                                                               U      Fixed nraturity date:
                                                                      rixca maturity  <talc
                                                                                                                                          Currency:
                                                                                                                                          Currcncy:
                                                               f]S First  rnattrtty rtate.
                                                                   !''r*, maturity  del,:



                                                                                                                Interest
                                                                                                                 lnterest rate
                                                                                                                          ratc            Currency:
                                                                                                                                          C urrency:

              (;:-/ Joint Deposit
                          Dcposit Account                      !
                                                               ❑      rixerJ maturity
                                                                      Fixed  nraturity date
                                                                                       datc
                                                                                                                                          Currency'
                                                                                                                                          Cuncncl':
              f),.,.,                                          0n First malurit) date.
                                                                  rlrr, maturity datc.
                                                                                                                                      I

                                                                                                                                      I


                                                                                                                 lntcicst rate.
                                                                                                                Interest  ralc            Currency:                      \
                                l)cposit Account
                     Collcctive Deposit
                  6- Collective          Accounl                0I    Fixcd maturity
                                                                      Fixed nlalunl\ date
                                                                                     diltl:
                                                                                                                                          Currency:
                                                                                                                                          Curtcncy:
                                                                                                                                                                     ,
                                                                0fl   Firr, maturity
                                                                      First rnatunt) date:
                                                                                     datc
                                                                                                                                                                             '1



                                                                                                                                                                         \\"-'    , -',i' ':-..:..*'<-,-.i
                                                                                                                         rtt.
                                                                                                                lntstost rate,
                                                                                                                Interest                  Currency:
                                                                                                                                          C urren cyt

                     Currcnt Accounts
                                                                                                                                          Currency:
                                                                                                                                          C urrenc!,
                  7- Current Accounts
                     Checking
                     Chccking Accounts
                              Acc()unts                         D Sight
                                                                0 s'gtrr



                                                                                                                Interest
                                                                                                                 ntcrcsl rate:
                                                                                                                 I       Ialc             ( uncncy
                                                                                                                                          Currency:
                  ,,-,`                                                                                                                   Currency:
                                                                                                                                          Cuncncy
                  18-
                  i8- pint
                      J,bint Current
                             Currcnt Accounts
                                     Accounts
                  *Joint     Current Accounts
                  .."-"joint Current Accounts                   n Sight
                                                                0 sishr


                                                                                                                Interest
                                                                                                                lnlcrcst rate:
                                                                                                                         ratcl            Currency:
                                                                                                                                          (i urrcncy:
                                                                        •                                                                 (.'urrcncy'
                                                                                                                                          Currency:
              I   9- (irllcctivc Current
                  9- Collective  Currcnl Accounts (4)
                                                   l4)
                     Collective  Chcck ing Accounts
                     Collsctive Checking   Accounls              um
                                                                 fl   Sight
                                                                      sisnr
                                                                                                                                     Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 3 of 6

                                                                                                                        2




                                                                                                                                                                                                                                                                                                                                                                                                                             IO
                                                                                                                                                                                                                                                                                                                                                                                                                       t?
                                                                                                                                                                                                                                                                                                                                                                                                                       t2
                                                                                                                                                                                                                     I- GENERAL CONDITIONS GOVERNING THE OPENING AND OP 'RATION OF A SAVINGS




                                                                                                                                                                                                                                                                                                                                                                                                   t^

                                                                                                                                                                                                                                                                                                                                                                                                                 l>
                                                                                                                                                                                                                                                                                                                                                                                                        IY


                                                                                                                                                                                                                                                                                                                                                                                                                      t>
                                                                                                                                                                                                                                                                                                                                                    lFl

                                                                                                                                                                                                                                                                                                                                                               l1
                                                                                                                                                                                                                                                                                                                                                         l7-


                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                      tc




                                                                                                                                                                                                                                                                                                                                                                                                  l.t
                                                                                                                                                                                                                                                                                                                                              IE




                                                                                                                                                                                                                                                                                                                                                                             lc
                                                                                                                                                                                                                                                                                                                                                                        l=
                                                                                                                                                                                                                                                                                                                                    l-
                                                                                                                                                                                                                      lil;




                                                                                                                                                                                                                                                                                                                                               lc




                                                                                                                                                                                                                                                                                                                                                                                        ta
                                                                                                                                                                                                                                            l=lx
                                                                                                                                                                                                                                                           t^




                                                                                                                                                                                                                                                                                                                             lz




                                                                                                                                                                                                                                                                                                                                                                                             l^
                                                                                                                                                                                                                                                                              l=
                                                                                                                                                                                                                                                                       IY
                                                                                                                                                                                                                                  lplt


                                                                                                                                                                                                                                                                     l;7-




                                                                                                                                                                                                                                                                                                                                                                t,
                                                                                                                                                                                                                                                                                                            li




                                                                                                                                                                                                                                                                                                                                                                                             l-
                                                                                                                                                                                                                                                             l:



                                                                                                                                                                                                                                                                                         lil^




                                                                                                                                                                                                                                                                                                                                                   l!
                                                                                                                                                                                                                                                                                                                                  It.
                                                                                                                                                                                                                                                                       l-
                                                                                                                                                                                                                                                                                  l^




                                                                                                                                                                                                                                                                                                                                         l-




                                                                                                                                                                                                                                                                                                                                                                l




                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                         t
     The Collective Accounts for several panics can he operated
                                                                                                                         ❑ rn. sole signature                0         Sr    v of the following two                  ACCOUNT




                                                                                                                                                                                               =
                                                                                                                                                                                               3

                                                                                                                                                                                                        a
                                                 7



                                                                   i: -
                           ,';




                                                                                                                                                                            '4




                                                                                                                                                                                                                                                                                                                                         tir,i
        ;-




                                                                                        i,n
                                                                             .l,i
                                                                                        t.r
                                                                                        i'.
    joint signatures     ❑         (other to he spin:died)


                       ,;


                                                 Ll




                                                                                                                                                                                                                                                                                                                                                                         *+*zii 1l1ii
                                                                                                                                                                                                                        A personal passbook is given by the Rank to the Account lolders upon the opening of a savings account.




                                                                                                                                                                                                                                                                                       tii ;sill rg$s iiir i!\?ai?i?T?



                                                                                                                                                                                                                                                                                                                                                                                                    ?iz*ltiElla
                                                                                                                                                                                                                                    5itt 1i;Eii Eilis
                                                                                                                                                                                                                                                              siaigF iiii;
                                                                                                                                                     in




                                                                                                                                                                                                                                                                     l-'{il=T
                                                                                                     ]T
                                    tt.
                                                                                                                                                                                                                     This passbook is the equivalent of a bill to the order of the depositor. It is neither transferable, nor endorsable.




                                                                                                                                               i3
                                                                                                                        i-tr
                                                                                                                        IU

                                                                                                                                     :E




                                                                                                                                                                     t,-


                                                                                                                                                                            t^
                      |




                                                                                                                                          )l
                                                                             -
                                                 .




                                                                                       I




                                                                                                                                                                            |
    I




                                                                                                                                                                 I
                                                                                                                                                                                                                     'The amounts can only be deposited and withdrawn in cash upon presentation of the passbook to the issuing




                                                                                                                    I
                                                                                                                                                                                                                     branch where the Amnon was opened. The transactions shall be recorded in the passbook which be should
    2                                                                                                                                                                                                                signed by authorized sgning officers of the branch. The withdrawal cannot be effected by cheques or transfers.




                                                                                                                                                                                                                                                                                                                             E#?tiilili
                                                                                                                                                                                                                                                         Eiii 3Ei;il
                                                                                                                                                                                                                     2- Should the Bank agree to accept payments by means of cheques. their value shall be entered in the account
                                       i
                      I
          I
    t




                                                                                                                                                                                                                     but remains subject to final clearing before which date the Account I lokieris shall not be entitled to withdraw
                                                                                                                                                                                                                     any related amount. Ire case of non- payment of the cheques for any reason, the Bank is entitled and without
                                                                                                                                                                                                                     prior notice, to debit the account with the relevant amount. The Bank is also exempted from protest for non
                                                                                                                                                                                                                     payment of the cheque and the issuance of the notice of advice subject of article 367 of the Code of Commerce.
    we hembs ktrailt request the Bank. in addition to the imame oldie above mentioned accounts, to pernirm the follnuing




                                                                                                                                                                            E
                                                                                                                                                                     1
                                                      E
                      *
,




                                                                                       :i




                                                                                                                                                                                        2
                3




                                                                                                                                          7



                                                                                                                                                         2




                                                                                                                                                                                  t
                                                                                             3




                                                                                                                                          s
                                     n




                                                                            r




                                                                                                                                     E
                                                                                                                                                                                                                     since it is the responsibility of the Account Holders to enquire about the said cheque with the Bank.




                                                                                                                                                                                                                                                             i,ii;1,igg{ iig '?igit ffigi g*tl




                                                                                                                                                                                                                                                                                                                                                                    i't
                                                                                                                                                                                                                     3- The Account Holderis shall assume alone the responsibility for the loss, robbery or illegal use of the




                                                                                                                                                                                                                                                                                                                                                                                                                       ilt
                                                                                                                                      0 ............,
                                                                                                     ic:
                If

                                              il




                                                                                                                                          r
[       I,IK     0     IF em,                             . Ow our, ..                   1.0..,rer        0       In. .60.1,40r.                         of          use Pt Me .trio.     brnefostan.
                                                              I
                                                                 I




                                                                                                                                                    i
                                                           i
                                                                      n
                             ii

                                         ,i
          a




                                                                                                                                          I
                                    Arne❑
                                                                                                                                                                                                                     passbook, in which cases the Account Holder should immediately notify the Bank. The Account Holder or the




                                                                                                                         t6
                                                                                                                         i!
                                                                                                     t!
                                                                                       g;
                                                                                            ?{


                                                                                                                   it
                                                                                            rh
                                                                                         to •. tvla...,•lon             , ..... uns,K,                                                                               Account Holders may jointly receive a new passbook by signing a written declaration notifying the Bank of the
                                                                                                                                                                                                                     loss, thereby giving the Bank total and final discharge




                                                                                                                                                                                                                                                                                                                                                                              *iF
                                                                      i




                                                                                                                                                                                                                                :iiniI ii$i




                                                                                                                                                                                                                                                                                                                                                                                                                      iilil ili
                                                                                                                                                                                                                                                           aEl ;;?EEi Eiic
                                                                                         0                                                                                                                           4- In case of a Sight Savings Account, the interest are calculated according to the rates fixed by the Bank and




                                                                                                                                                                                                                                                                                                                                                                              lil
    0          Visa                                                                                  Phone ElanAntr.
                                                                                                                       g

                                                                                                                                                                                                                     shall be accrued and capitalized on December 31 of each year or at the closing of the account. and the amount
        F[rrr


                                                                                                              li $ s
                                                                                                                                                                                                                     of interest is entered it the passbook upon its presentation to the branch The Bank reserves the right at all times
                                                                                   trtrnnn

    0           MasterCard                                                               0           Internet flanking                                                                                               to amend the applied interest at its discretion.
ENDtrN




                                                                                                                                                                                                                                                                                                                                                        a,r 1iii1;i Fii 1z;;i
                                                                                                                                                                                                                                                                                                                                                    !;ltl
    0           Diners Club                                                              0           WAP Hanksne                                                                                                     5- In case of a Fixed Term Deposit, the Account Holder is not allowed to withdraw the amounts deposited
                                                                                                                                                                                                                     before the maturity date, the interests arc calculated according to the rates fixed by the Bank and shall be
                                                                                                                                                                                                                     accrued and capitalized upon maturity. Interest rates cannot be modified except upon maturity. The Bank
    0           BanlerNet Vrsa Electron                                                  0           TV flanking
                                                      3
                                             e


                                                      I
                      n2ef-




                                                                                                                                                                                                                     reserves the right to renew the deposit automatically for the same previous period and at the rates applicable
                      (TEE




                                                                                                     ^{e9-}
                                                                                                     v4-do


                                                                                                                            Xi.S{i
                                                                                                     lo5;i




                                                                                                                                                                                                                     upon renewal, unless the Account Holder gives different instructions to the Bank, at least five working days
    0           Other Cards                                                              0           (kher Services                                                                                                  prior to maturity date.




                                                                                                                                                                                                                                                                                                                                                                      [?E



                                                                                                                                                                                                                                                                                                                                                                                                        lgl
                                                                                                                                                                                                                                      r[ii*iieliEi $E[
                                                                                                                                                                                                                     6- In case of Fixed Tests Deposit, the Bank reserves the right and without prior notice to the Ac-count Holder to
                                                                                                                                                                                                                     automatically debit the Account upon first maturity for all amounts related to withdrawals effected by payment
                                                                                                                                                                                                                     cards and/or charges aid fees related to services due and not settled• in addition to other expenses due.




                                                                                                                                                                                                                                                             iAl[igiliai
                                                                                                                                                                                                                                                                                             trlulriiiii


                                                                                                                                                                                                                                                                                                                                                                 liii



                                                                                                                                                                                                                                                                                                                                                                                                                       lffilrl lall1l llr ll**1
                                                                                                                                                                                                                     7- In case of a Joint Savings Account, each Account I iolder. being jointly creditor. is solely entitled to operate
                                                                                                                                                                                                                     the account unconditionally and unreservedly. provided he presents the savings passbook for each transaction.
    Ibis accounVaccounts and the issuance of cards as well as the subscription to the electronics services are subject to the
                                                                                                                                                                                                        ?
                                                                                       r-*




                                                                                                                                                                 6'
    7.t

                       i. ;'




                                                                                                                                                                            ?
                                                                                                              e,-




                                                                                                                                                                                                2
                                                                                                                                                                                      e



                                                                                                                                                                                                6
                                                                                                                                                                            a
                      a1
    *3


                                                 dB




                                                                                                                                                                                                                     He has the right to deposit or withdraw any amount. utilize the balance and allocate all or part of the credit
                                                                                                                                                     *i
                                                                                                                                                    qa
                                                                                                                                     e?
                                                                            Ld




                                                                                                                    ;ft




    special conditions stated hereunder. and we declare that we have read and approved them.




                                                                                                                                                                                                                                                                                                                                                         'txrllz
                                                                            -a



                                                                                                ;h




                                                                                                                                                                                                                     balance to secure am debts due to the Bank, be it of a third party or all or any of the Account Holders.
    Account Holder I Account Holders Signatures (S)                                                                                                                                                                  according to the Bank terms, ask for the closing of the Account. give total and final discharge to the Bank. and
                                                               F
                                             a
                                                 d




                                                                                                                                                                                                                     remit the savings passbook. The Bank is not compelled to inform all the Account Holders of the activity of each
                                                                                         P




    PI&A.
                                              ?,




                                                      Gktirtokxxl—                                                                                                                                                   of them. The Account Holders are jointly entitled to assign one or several authorized representatives other than
                                                      t
                             ,0
                                   I




                                                                                                              t             P
                                                                                                     Ol




                                                                                                                                                                                                                     the Holders themselves. and to revoke them.
    C




    OcAi4,                                                                                                                                                                                                           8- Upon the death of one of the Joint Account Holders, his partners alive have the absolute right to utilize the
                                                                             o




                                                                                                                                                                                                                     totality of the accourt. In this case, the Bank is not compelled to give any information to the heirs of the
                                             rr




                                                              -ers-o)                                                                                                                                                deceased Account Holder unless otherwise clearly stated in the present Agreement and agreed upon by all
                                             I




                                                                                                                                                                     sr64




                                                                                                                                                                                                                                                                                                                                         g1iiE{g
                                                                                                                                                                                                                     Holders.




                                                                                                                                                                                                                                                                               "'iii*
                                                                                                                                                                                                                                                               iBEi[El E+ifsEg
                                                                                                                                                                                                                                                                                  itiie



                                                                                                                                                                                                                                                                                                                                                                        iigiiii 'Eiiiii
                                                                                                                                                                                 at hir2atk,
                                                                                       !l ts




                                                                                                                                                                                                                      i[Eisri EiElgii
                                                                                                                                                                                                   €0
                                                                                       R'-
                 >-




                                                                                                                                                                                                                ()
                                                                 lP




                                                                                                                                                                                                                     9- In case of several Account Holders, those having the signing authority are entitled to operate the account by
                                                               6
                                                   r)
                                                                            '-'
        \rr,




                                                                                             I). t6
                      ii
                                                 .k
                                                  ,1.
                                                                      P




                                                                                                                . F'




                                     04,1„,c.i. Ca:. S I CL.A                                                                                                                                                        their joint signatures unconditionally and unreservedly, provided they present the savings passbook for each
                                     l,i.T




                                                                                                              . \.
        \l




                                                                                                                                                                                                                     transaction of deposit or withdrawal: their rights include the right to utilize the balance and allocate all or part of
                                                                 t,
                           t.




                                                                                                                                                                                            (-2-ti ilc               the credit balance to secure any debts due to the Bank be it of a third party or ail or any of the Account Holders
                                                                                                                                                                                                            6*
                                                                                       .}t
                                                                                       ?
                                                                                             !,tj




                                                                                                                                                                                                  T
                                                                                                                                                                                        lll




                                                                                                                                                                                                                                                                       Eir;rir €BiE
                                                                                                                                                                                tr
                                                                                                                  L
                                                                                                                        t




                                                                                                                       Gr.-LA
                                                                                                                                                                                                                     according to the term; of the Bank, to ask for the closing of the account, to give total and final discharge to the
                                                                                                                                                                                                                     Bank and to remit the savings passbook. The Account Holders are jointly entitled to designate one or several




                                                                                                                                                                                                                                                               ?'a:*?il e;
               I) Mention the name of the minor person. or the mentally retarded customer: in the latter such case. the customer can
                                                                                                                                                                     E
                                                                       1E?




                                                                                                                                                                                          -
                                                                                                                                                     5
                                                                                                                                                     T




                                                                                                                                                                                                  4
                                                 9E -




                                                                                                                                                                                                                     representatives by an official proxy clearly specifying their prerogatives.
                                                                   'il i;3.




                                                                                                                                                                                 t
                                                                                             3go
                                                                                    =!
                                   is:
                                 a 5'. G11




                                                                                         i a>
                                                                                  t>E




                   only open a Savings or a Deposit Account.
                                                 =,L




                                                                                             1'-




                                                                                                                                              ?2
                                                 ="i'




                                                                                                                            !a
                                                                                             q;
                                                                                             ld




               2) Fix the maturity date to one month/ three months/ one year or more
                                                                       ?




                                                                                                                                                                                                                     10- In case of death cf one of the several Account Holders, the balance at the date of the death notice served to




                                                                                                                                                                                                                                                                                                                                                          1iliit1
                                                                                                                                                                                                                                                               iiraEE
                3) Specify the currency
                 i /-..!




                                                      9




               .4) Valid for opening a Collective joint liability account, and by Power of Attorney entered into between us.                                                                                         the Bank shall be equally divided among the living Holders and the heirs of the deceased party. In this case, the
                                                                                                 iA Ae'
                                                                   .)1a'-




                                                                                                                                     f:e




                                                                                                                                                                                              a
                                                                                                                                                                                 o
                                                  t;-




                                                                                                       {n


                                                                                                                                          ,




                                                                                                                                                                      eii




                                                                                                                                                                                                                     Bank shall automatically block the part of the deceased party in order to pay it to the heirs. according to the Law
           !rl




                                                                                        qi




               Si The Account Holder/Holders should. before signing the present Agreement. handwrite the following: " read and
                                                                                                                                                                     ,t;
                                                                   F
                 3




               approved valid for opening an account/accounts and-for-imuancooteaarts-and-Mreutrieription to 4101:IfOtliC seradeint.".                                                                               on the Limitation of Successions. The Bank should not accept any notice from any of the Account Holders
                                                                                                                                                                                                  t'
                                                                                                                                                                                 d

                                                                                                                                                                                      t
                                                      ?




                                                                                                                                                                                          !a
                                                             F




                                                                                                                                                                                                            r
                                                                                                                                                                                                  t




                                               -t3err:v.                                                                                                                                                             stating the opposition on the rights of the other Account Holders or forbidding them to freely operate and utilize
                                                                                                                                                                 7,,
                                                                                                                                                                         v




                                                                      e                                                                                                                                              the Account separately. However, should any legal action be taken among the Account Holders concerning their
                                                                                                              •




                                                                                                                                                                                                                                                                                                                                                                                                                       +
                                                                                       :.
                                                                                  t_




                                                                                                                                                                                                                                                                                                                                                                                                                                           l',
                                                                                                                                                                                                                     account, the Bank shall be obliged to block the account as soon as notified of the legal action. This measure
                                                                                                     ''




                                                                                                                                                                                 tj
                                                                                                                                                                                      \
                                                                                Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 4 of 6




                                                                               ia ii^
                                                                        4




                                                                                                                                    zi *i
                                             T*




                                                                                                                    ?7
                                                      tl



                                                                                                 ii ii
                                                                       iFli ll ,zL *;


                                                                                                                          ;*tlsl i,i.!
                                           )rili E;iiii




                                                                                                                                                           ?
                                                                       rt



                                                                                                                    n3
                                                                                                            Ae
                                                  ti. Li
                        i.Z




                                                        ii




                                                                                                                                                     ?
           shall remain in force until the Bank receives a request signed by all Account Holders to release the account,




                                                                                                                                          i:
       ;i= :i




                                                                                                            L=




                                                                                                                                              ,




                                                                                                                                                                                                                                                                       1l.7




                                                                                                                                                                                                                                                                                                                                    l;
                                                                                                                                                                                                                                                                                                                                     12




                                                                                                                                                                                                                                                                                                                                                17
                                                                                                                                                                                                                                                           I!




                                                                                                                                                                                                                                                                                                                           ".;?i_ i li
                                                                                                                                                                                                                                                                          h
                                                                                                                                                                                                                                   n+ ri;$E r l!
                                                                                                                                                                                                                                                 i le
                                                                                                                                                                                                                                        siiS= !'l3




                                                                                                                                                                                                                                                                                                            +.ie?,i.E i';i A?;s 1 li
                                                                                                                                                                                    7l?-lr-




                                                                                                                                                                                                                                                                                  ).,
                                                                                                                                                                         1^




                                                                                                                                                                                                                                                                                                                                           l>
                                                                                                                                                                                                                    17-




                                                                                                                                                                                                                                                                     lO
                                                                                                                                                                                   RULES AND REGILATIONN GOVERNING PAS MENT CARDS




                                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                       4-




                                                                                                                                                                                                                                                                                                 E

                                                                                                                                                                                                                                                                                                                 l,
                                                                                                                                                                                                                                                 r t,




                                                                                                                                                                                                                                                        l,




                                                                                                                                                                                                                                                                                                                     ltl-
                                                                                                                                                                                                                                                                                      l!
                                                                                                                                                                                                                       i!
           or an enforceable court rule settling the dispute. The account shall bear no interest when blocked




                                                                                                                                              2*!-




                                                                                                                                                                                                                                                                                                                      'i_Z 7a=id z




                                                                                                                                                                                                                                                       ili aiii i i:El a itti ilii ii tii; ;zfl i ???z? i i 7'i.! ;
                                      +rltt; lIli za




                                                                                                                                                                                                                                                                                                  =
                                                                                                                                                                                                                                                                                2


                                                                                                                                                                                                                                                                                                              +

                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                               1 :
                                                           ?i




                                                                                                                                                                                                                                                          =
                                                                                                                                                                                   The Cardholde' or Account I iiilder is committed to the following.




                                                                                                                                                                                                                      e 1;9{ {: i; E;3"2 i I
                                                                                                                                                                                              ^
                                                                                                                                                                ;




                                                                                                                                                                                                                                                                   I




                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                  I)




                                                                                                                                                                                                                                                                                                              .-


                                                                                                                                                                                                                                                                                                                                 =
                                                                    tiiitE l; l;




                                                                                                                                                                                                                              =
                                                                                                                *iEEEE rr
                                                                                                                       i*




                                                                                                                                                                                                                                                                                     ;
                                                                                                                                    P:        2.2
                                                                                                 ;i


                                                                                                                                                    i',
           11- Said account is subject to the provisions of this 'agreement and to the Laws stipulated in the Code of Money




                                                                                                                =4
                                  ie-5i+tail3
                     -i




                                                                                                                                                                                             i $1; ia ?EIre Ei; f -- I s a E-- 4'4 ft qxi;?


                                                                                                                                                                                                                                                                                                                           =1ail:
           and Credit. the Code of Obligations and Contracts. and the Law governing the Joint Account. dated Deconber




                                                                                                                                                                   r--
                                                                                                                                                                       I- 1 :         Signing the Card upon receipt




                                                                                                                                                                                                                                                                                                                           i;i 7
                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                        : .\ =,-
                                                                                                                                                                                                                       "
                                                                                                                                                                            IJ::
           in. 1461.




                                                                                           i*LlLi l?
                                                                                                                                                                                      Remaining tie sole user of the Card and its Personal Identification Number: using it within its




                                                                                                                                                                                                                                                                                                                                                             7
                                                                                                                                                                       1-2




                                                                                                                                                                                                                                                                                r *i I
                                                                                       =z'zt=tfi




                                                                                                                                                                                                                                                                                                                              a




                                                                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                       i: H;rir:;[E
                                                                            li
                                                       ;; ltf {Fg li




                                                                                                                                                                                                                                                                                                                                                                                       3-=?!
                                                                                                                                                                                                       =..nn




                                                                                                                                                                                                                                                                                                                                           ei
           H
                     lY                                                                                                                                                               authorized credit limit Cur authorized operations fur specified transactions 1. within the period of




                                                                                                                                                                                                                                                                                                               s : qt'=:




                                                                                                                                                                                                                                                                                                                                                                                                   ?o. t'
                                                                                                                                                                                                                                                                                                                       ' r:ri
                                                                                                                                                                                    dlel er€ 3 X:fIo;




                                                                                                                                                                                                                                                                                                                    -'
                                                                                                                                                                                                                                                                    -r:r!




                                                                                                                                                                                                                                                                                                                   -a'a




                                                                                                                                                                                                                                                                                                                                                                                                   at3tu)
                                                                                                                                                                                                                                                       e s:':




                                                                                                                                                                                                                                                                                                :lq*




                                                                                                                                                                                                                                                                                                                                                                                                 .4 dn


                                                                                                                                                                                                                                                                                                                                                                                                   'aE:-!
           2- CONDITIONS GOVERNING FIXED TERM DEPOSIT ACCOUNTS




                                                                                                                                                                                                                                                                                                                                                             ' z-
                                                                                                                                                                                                                                                                                                                                                                    ;a=,
                                                                                                                                                                                                                                                                                                                                                                                    3a ;at.,
                                                                                                                                                                                      validity indicated on the Card Each transaction made in excess of the authorized limit, and without




                                                                                                                                                                                                                                                                                                                               -,.




                                                                                                                                                                                                                                                                                                                                                                                                   et.i=
                                                                                                                                                                                                                                                                                                                                    1-i-
                                                                                                                                                                                                                                                                                     ;-e4
                                                                                                                                                   i ?; "-.7i




                                                                                                                                                                                                                                                                                                                                                                                                   I-i:.
                                                                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                     i=^




                                                                                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                      the consent of the Bank. will be subject to an interest-based penalty. calculated on the amount




                                                                            5filerr




                                                                                                                                                                                                                                                                                                                   a

                                                                                                                                                                                                                                                                                                                             c
                                                                                                                               i=E
                                  ii "i7ln'z
                1-    The Account shall hear interest according to the agreed rate. and shall be accrued on the capital amount




                                                                                                                    = fir:;;i




                                                                                                                                                                                                                                                                            T




                                                                                                                                                                                                                                                                                                                                      a7
                                                                                                                                                                                      withdrawn, according to the Bank's rates. and at its own discretion.




                                                                                                                                                                                                                                                                                                       c Z
                                                                                                                                                    ..4a




                                                                                                                                                                                                                                                <
                                                                                                                                                                                                                                          :'i
                                                                                                                                                                                         areE ci *-q=1
                                                                                                                                               'jE= gti




                                                                                                                                                                                                                                                                                                            i,;'i?,:t =t2
                                                                                                                                                                                                                                                                                                    -41 *
                                                                                                                                                                                                                                                                                                            sa'3+Ei'ilri




                                                                                                                                                                                                                                                                                                              z1:
                      at each maturity, before which date no withdraw is allowed. The Deposit is considered implicitly




                                                                                                                                                                                                                                                                                                                             C3
                                                                                                                                                                                                                    e =.'; ' I a i'1. <




                                                                                                                                                                                                                                                                                                    r aI
                                                                                                                                                                                                                                                                            =
                                                                                                                                                                                      The Bank reserves the right to modify the authorized credit limit of the Card and/or its date of




                                                                                                                                                                                                                                                                                                            5i:1i'e ;7
                                                                                                                                                                                                                                                                                ;4;

                                                                                                                                                                                                                                                                                                   ,i r-




                                                                                                                                                                                                                                                                                                                                                                                                                 in',
                                                                                                                                                                                                                                                                                                                                                                                                                      -{.1^
                                                                                                                                                                                                                                                                           iiei:rlii T:€i z i?;..i QA :T ; ; {*
                                                                                                                                                                                                                                                                                                                                                :,-'
                                  iliiel



                                                                                                        ' ,f?;€Yd
                     ?i5t3=i;r=


                      renewed, once or more. and shall bear interest according to the rates applied at maturity by the Bank.




                                                                                                                                                                                                                                                                                                                                                                                 =a



                                                                                                                                                                                                                                                                                                                                                                                                       ;'+
                                                                                                                                                                                                                                                                                                                                                :r
                                                                                                                                                                                                                                   B




                                                                                                                                                                                                                                                                                                                                                                                               L!
                                                                                                                                                                                      validity at ary given moment, and as many times as it sees fit, at its own discretion and without the




                                                                                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                                                                                                          ?P =?=,'ie
                      unless otherwise advised by the Account Holder, at least S working days prior to that date.




                                                                                                                                                                                                                                                            3i iiiiiisialE i'I lati trsr l€ slrEi i;ir {1r;Vr17.
                                                                                                                                                                                               z6'ie '?7 iiQ*[ SlaE 3.?in-=:Et
                                                                                                                                                                                                               i€i1 n*:JErSqr
                                                                                                                                                                                      approval of tat Cardholder.




                                                                                                                                                                                                                                                                                                            L=,;-;'i3




                                                                                                                                                                                                                                                                                                                                                                                                                   L4 :i .7
                                                                                                                                                                                                                                                                                                                                                                                                                          -^'
                                                                                                                                                                                                                                                            ^ -;a
                      if no deposits nor withdraws are effected in 5 consecutive years (except for the interest) the account is




                                                                                                                                          ';.? 6?
                                                                                g? l;




                                                                                                                                                                                                                                                                                                                       =
                                                                                                                                                                                      Safe keeping the Card, keeping its Personal Identification Number highly confidential. using it




                                                                                                                                                                                                                                                                                                             a A
                                                                                                                                                                       1-3:




                                                                                                                                                                                                                                                                                                              iE#3='S
                                                                                                                                                                                    iii=!FE=6+




                                                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                       ct; 1: e +. a- i
                      considered dormant and the Bank reserves the right to stop accruing interest, arid charge fees for




                                                                                                                                                                                                                                                                                                                             a:-
                                                                                                                                                                                      adequately and without disclosing it. knowingly or unknowingly, to any other person.




                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                ._tZo_"




                                                                                                                                                                                                                                                                                                                                                                              :14
                                                                                                                                                                                                                                                                                                            ,i'ii:
                                                                                                      i*a
                                  L1




                                                                                                                    E
                      services rendered.




                                                                                                                           e
                                                                                              AL




                                                                                                                                                                                                                                                                                                   i ?;rL!l
                                                                 is




                                                                                                                                                                                                                                                                                                                                                ;-!"7':i.*
                                                                                                                                                                                      Not granting or lending the Card to any third party. Consequently. the Account Holder remains




                                                                                                                                                                                                                                                                                                                                                                                                                       i,
                                                                 ?t




                                                                                                                                                                                                                          4-'616=?;ftdC




                                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                       1-4:




                                                                                                                                                                   iT,




                                                                                                                                                                                                                                                                                                   ^ ZL",
                                                                                                                                                                                                                                                                                                       .izia


                                                                                                                                                                                                                                                                                                                   g a ?'/
                      Joint Deposit Accounts or Collective Deposit Accounts are subject to all regulations governing such                                                             committed ft paying the Bank all amounts resulting from the use of the Card.




                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                          4=.:'E




                                                                                                                                                                                                                                                                                                 6 s:!
                      accounts and stipulated in the first paragraph of this Application Form                                                                                         Immediately notifying the Bank, in writing. in case the Card is lost. stolen, or its PassoordiPersortal




                                                                                                                                                                                                                                                                                                                                                                                                        =
                                                                                                                                                                       1-5:




                                                                                                                                                                                    i.6




                                                                                                                                                                                                                                                                                                                                                                                                                5 1!*
                                                                                                                                                                                                                                                                                                                                                                                                             !" ;? r*:
                                                                                                                                                                                                                                                                                                                                                                              d,
                                                                                                                                                                                      Identification Number disclosed or used by any other party. The Cardholder and/or Account Holder




                                                                                                                                                                                                                                                                                                                             'J't
                                                                                                                                                                                                                    :




                                                                                                                                                                                                                                                                                                                                                                                               i, ;.
                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                       a ,j




                                                                                                                                                                                                                                                                                                                                                                                                  *i
                                                                                                                                                                                      remain fully responsible for all transactions and charges made. up until the Bank receives the written




                                                                                                                                                                                                                                                                                                          *


                                                                                                                                                                                                                                                                                                                                                                                           2
                                               iiii1ii i;1 fi

                                                                                H




                                                                                                                                                                                                                                                                                                        ii
           3- CONDITIONS GOVERNING CURRENT ACCOUNTS:                                                                                                                                  notification mentioned here-above.




                                                                                                                                                                                                                                                                                                        t:
                                                                                                                                                                                                                                                                                                        ;
                                                                                                                                                                                                                                                                                                liiiil{;i

                                                                                                                                                                                                                                                                                                  eA*t ii
                                                                                                                                                                         '




                                                                                                                                                                                                                                                                                                                                                                                                                   ;
                                                                                                                                                                       1-6:           Notifying the Bank in case the Card is withheld in any ATM machine regardless of the cause of its




                                                                                                                        ?iB$ni iEE
                                                                       lii iiilili lii


                                                                                                   cia iiii i r* lziia: iii
                                                                                           i i az= i'iii=Eil lilluV*i'il
                                                                                                                                                      ?','r
                                                                                ;ii iiiit ?;,t"il;ii: iis
                I- The customer makes withdrawals from his Account by means of a checkbook delivered to him by the                                                                    withholding. The Bank may not be held responsible for any such incidence.




                                                                                                                                                                                                                                                                                                 \7=z
                                                                                                                                                                        ;{iE= *= i,riE*




                                                                                                                                                                                                                                                                                               i Frii
                   Bank, which he undertakes to diligently safeguard. The Bank is not held responsible for any stolen.




                                                                                                                                                                                                                                                                                                't;i.i
                                                                                                                                                                                       Ii ;;iii
                   lost, or illegal use of the checks, before a written notification is received, to prevent any unlawful                                        21     The Bank cantor be held responsible in case the Card or any other service is used by a third party who




                                                                                                                                                                                                                                                                                                                                                               4ntz-
                   payment.




                                                                                             ;?rei :ii iiiiu 1l ii+Eai
                                                                                                                                                                   gained knowledge of the Card's PIN due to the negligence of the Cardholder, or for any other reason.




                                                                                                                                                                                                                                                                                             n iii='
                                                                                                                                                                                                                                                                                                 |i"-i
                                                                                                                                                                                                                                                                                                                                                                                                               i)t,
                                                                                                                                                                                                                                                                                                                                                                                                                   iilt
                   In case the Account Holder's wants to print their own personal checkbooks, a prior written approval                                             Therefore, neither the Cardholder nor the Account Holder has the right to oppose the transactions and fees
                   must be obtained from the Bank to this effect. The Account Holders shall be fully responsible for any                                           charged to the specified card account since the Cardholder and the Account Holder gave their previous
                   incompletion, default or error in printing and numbering these checks. The Bank is not required to                                              consent in regards In such responsibilities and risks




                                                                                                                                                                                                                                                                                            E!
                                                                                                                                                                                                                                                                                            ?i
                   control such checks numbering and serial order, nor is it liable for comparing them with the samples




                                                                                                                                                                                                                                                                                                                                                               a-E



                                                                                                                                                                                                                                                                                             e
                                                                                                                                                                                                                                                                                            ir
                   used by the Account's Holders, The Bank's role is limited to the verification of signatures. To this




                                                                                                                                                                                                                                                                          airt l;i1 i?i;i
                                                                                                                                                                       The Card remain the property of the Bank at all times. Upon first request. the Cardholder or Account




                                                                                                                                                                                                                                                                                            ii
                                                                                                                                                                 3)




                                                                                                                                                                                                                                                                                                                                                                                                              qBEf ii
                   effect. Account Holder's undertake to notify the Bank of the printed checks numbers, and shall not use                                          Holder must immeciately return the Card to the Bank and reimburse all tees and charges due.
                   any different numbers without the Bank's prior approval.




                                                                                                                                                                                                                                                                                       ?a,a
                                                                                                                                                                                           gil; i;i1l



                                                                                                                                                                                                                                                                                       ii$i

                                                                                                                                                                                                                                                                                       ?:ii
                                                                                                                                                                                                               i

                                                                                                                                                                                                                                                                          gEEr i :=is rr;l
                                                                                           i iiiii +E1 iiiii,li                                                  4)     The use of the Card and/or the Personal Identification Number is considered the equivalent of the
                                   r;?iii aa




                                                                                                                                                                                                                                                                                                                                                              ,,?A"f


                                                                                                                                                                                                                                                                                       ig?i
                                                                                                                                                                                                                                                                                                                                                                                                             3i3i
                                                                                                                                                                                                                                                                                       sll?
                3-     The Bank is not held responsible for any delay in presenting the check for collection on due date, nor is                                   signature of the Account Holder and/or Cardholder, and has the same force of law as the signature.
                       it responsible for delays in sending notifications, or any loss or destruction of the checks while in                                        Therefore, neither the Cardholder nor the Account Holder may oppose any transactions executed with the
                       transit among the Bank branches. or between the Bank and its correspondents.                                                                Personal Identification Number in case of disagreement over transactions using the Card or any similar
                                                                                                                                                                   payment instrument.
                                                         riill?




                4-     The value of the checks deposited for collection on the responsibility and to the credit of the customer
                       cannot be withdrawn until final clearance of the check. If the uncleared checks and their amounts are




                                                                                                                                                                                                                                                                                  1iri




                                                                                                                                                                                                                                                                                                                                                                                                             ii:
                                                                                                                                                                                                                                                                         -iiE? tI ,*?;
                                                                                                                                                                        Upon request of the Account Holder, the Batik rna) issue an additional Cacti to a third party with a




                                                                                                                                                                                                                                                       iXi I ilt;iiilgEi";aii
                                                                                                                                                                                                                                                                                                                                                                                   7'29=
                                                                                                                                                                 5)




                                                                                                                                                                                                                                                                 t=i'rHeii?!;i2",

                                                                                                                                                                                                                                                                       5 oota t+ rs:e
                       credited to the customer's accounts before final clearance. such entry will not be considered as a loan                                     different PIN. In tuck case, the Account Holder is jointly and severally liable along with the additional
                       granted, and no withdrawal will be allowed until the check is finally cleared. The Account Holden's




                                                                                                                                                                                                                                                                          -lis\72i?
                                                                                                                                                                   Cardholder for all transactions and related fees, The Bank or the Account Holder may at anytime. arlh
                       has/have no right to issue a check without provision or no sufficient funds, nor to withdraw total or
                                                                                                                                                                   whenever appropriate. cancel these cards without a previous written notification to the Cardholder




                                                                                                                                                                                                                                                                                            E
                       part of funds relative to a check issued.




                                                                                                                                                                                                                                                                                                                                                                                                        r
                                                                                                                                                                                                                                                       "^1* i€ ;T3" " e?.st qi
                                                                                                                                                                                                          [a i+iiisi;rr+iil
                                                     ilEi




                                                                                                                                                                        The Account folder ewes the Bank the right to irrevocably debit his/her account, without prior notice.
                                        i1iii i;*l




                                                                                                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                 61
                5-     The Account Holder's declare's that they read all provisions pertaining to the rules and regulations of
                                                                                                                                                                   in the following cases:




                                                                                                                                                                                                                                                                irlr:irFE:3?
                       the Central Office for Defaulting Customers stipulated in Decision No. 6060 dated November 25, 1995




                                                                                                                                                                                                                                                                                                                                                                                                             i[;]
                                                                                                                                                                   6-I: All transactions amounts resulting from the use of the Card or any additional card issued upon the




                                                                                                                                                                                                                                                                 llsa Ei :.Ii1
                       issued by the Governor of the Central Bank of Lebanon. The Account Holder's unreservedly approve
                                                                                                                                                                          Cardholder's request to any third party, and upon receipt of sales advises and Card statements. The




                                                                                                                                                                                                                                                    :. nHg 3 ,:rli i ;l;i
                       the application of said provisions.
                                                                                      ail1;i




                                                                                                                                                                          Bank reserves the right to convert the amount spent on the Card into the currency of the relevant
                                                                                          Ii iaaii




                                                                                                                                                                                                                                                                 fal;A
                                                                                                                                                                          card-related account, based upon the rate applied on the date of the currency conversion and without
                                                                           liil?




                6-     The Bank reserves the right to make a reverse-entry to the Account Holden's account as a result of a




                                                                                                                                                                                                                                                       ;iE t isEiiF
                                                                                                                                                                          prior notice to the Account Holder.




                                                                                                                                                                                                                                                       ;il FE 3*i*;A*




                                                                                                                                                                                                                                                                                                                                                                                                             E ?s;; f
                       material or legal error, or as a result of a bounced check for any reason, without prior notice. Each




                                                                                                                                                                                                                                                                       i
                                                                                                        Ie;:




                                                                                                                                                                   6-2: The annual cc due upon the issuance of the Card or its renewal, which is fixed and modified at
                       Account Holder disposing of funds credited to their account by mistake are liable to legal action taken
                                                                                                                                                                           times by the Bank at its own discretion.




                                                                                                                                                                                                                                                                 i*+[



                                                                                                                                                                                                                                                              fl Ei?e
                       against them, and the Bank reserves the right in such cases to claim any damages equivalent to the
                                                                                                                                                                   6-3: The amounts due for card services, as determined and/or occasionally modified by the Bank at its




                                                                                                                                                                                                                                                       !€r i2 Zi+i
                       principal plus any accrued contractual interests and accessories as of the date of occurrence of the
                                                                                                                                                                          own discretion. For the above-mentioned reasons, the Account Holder accepts the accounting
                       error.
                                                                                                                                                                          entries of the Bank and therefore he/she waives his' her right to oppose these entries since the Bank
                                             11

                                                       il
                                                                            i



                                                                                                                                                                          immediately executes the above-mentioned transactions as soon as made. without checking their
                7- In case of a Joint Current Account. all rules pertaining to the Joint Account stipulated in the first                                                  correctness ET any other related issue.




                                                                                                                                                                                                                                                            =g

                                                                                                                                                                                                                                                       :1: E
                   paragraph of this Application Form apply.




                                                                                                                                                                                                                                                            ci
                                                                                                                                                                                                                                                       fii g+




                                                                                                                                                                                                                                                              i
                                                                                                                                                                 7)     Upon receipt of a merchant credit slip duly accepted by the Bank for the reimbursement of a payment,
                                                                                                                                                                gJ33



                                                                                                                                                                   the Bank undenakei to credit the Cardholders account.
                                                                       a
                                       3>




                                                                                               G




                                                                                                                                     *'
                                             q:

                                                           e




                                                                       s
                                                                   o




                                                                                           a



                                                                                                            e




                                                                                                                                                                                                                                                       ::3
                                                                                                                                                                                                                                                       Ei*
                8-    The Current Account bears interest according to the agreed rate, and stun be capitalized the 31"
                                                                                                                                          d
                      xt




                                                                                                                                                                                                                                                       9EE
                                  q=



                                         -o
                                  43




                                             .C




                                                                                                                                                                                                               1g*
                                       dd
                                  of




                                                                                                                                                                                                                                                       qie
                                                                                                                                                                                                                                                       $ti




                                                                                                                                                                                                                                                                                                                                                                                                       ii
                      December of each year.                                                                                                                     8)    The Bank shall not be held responsible for the Card rejection at any Merchant Point Of Sale.
                                                                                                                                                                   Furthermore, the Bank may not be held responsible for any loss incurred directly or indirectly in case ATM
(.i7




                                    .   :,
            I
       I




                                                                                                                                                                   machines, Points Of Sale or communication systems are out of service or technically disfunctioning.




                                                                                                                                                                                                                                                                                                                                                                                                                                'f,
                                                                                                                             Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 5 of 6




                                       tta
                      iltt{'
               j



                                                              ffi
                                    {JT



                                                ixl

                                                                           !,1
                                                                               It{
                                                                                          iJ
                                                                                                    l
                                                                               !tl
                               ld




                                                                                                                 -
                                                                                                                      6




                                                                                                                                                                                                                                                                                          e}3ii5i Bil -
                                                                                                                                                                                                                                                                                                7




                                                                                          iil li ;;ias:

                                                                                                 ;.;, ?z 4
              The Bank holds no responsibility in case of a dispute between the Cardholder and/or the Account




                                                                                      A'i E ?? ?t7e'e




                                                                                                                                                                                                                                                                                                                                                                      71,-
                                                                                                                                                    'E: t!.* +; i*12*
                                                                                                                                                                    1*'rv,i IE iiii[
                                                                                          iia Fgz ;"i=li=




                                                                                                                                                                     I ii; a= ieili
       9)




                                                                                                 Fa +:aii
                                                                                                                                                                 i??;?




                                                                                                                                                                                                                 i gi it? aB it?
                                     g: ;7a iix- ii,!?


                                                                                                                                                                   Ar=7
                                                                                                                                                                                                             5.2 - Notify the Account :lolder(s) by means of a detailed monthly statement showing all banking operations




         *z 'aaa i?a aieT?*




                                                                                                                                                                                                   a
                                                                                                                                                                                      =




                                                                                                                                                                                                                                                                                                                                           1[
                                                                                                                                                                                                   e;tEi




                                                                                                                                                                                                                                                                                                                                           r;
         gq, 1Z* "a:r. fsAFig
            ii?; {zi iinri;




                                                                                                                                                                                                                                                                                                           iBi*iii EEg
                                                                                                                                                                                                                                                                                                                             "*i




                                                                                                                                                                                                                                                                                                                                                                        ?6
                                                                                                                                                                                                 a !




                                                                                                                                                                                                                    pE tB B ?-si.




                                                                                                                                                                                                                                                              xiirzii: Ses
                                                                                                                                                                                                                                                     idt r 3:E
                                                                                                                                                                                                                                                              ?-*;iZiL i+t




                                                                                                                                                                                                                                                                                                                                                            ,EE
                                          i:='t+l




                                                                                                                                                                                                           EEfiF:8? $3ii




                                                                                                                                                                                                                                                                                                                    7a
                                                                                                                                                                                                                        iig; \iz

                                                                                                                                                                                                                                              6ZE
                                                                                                      e?=z:ig




                                                                                                                                                                                                                                                                                                      3
                                                                                                                                                                                    F^-




                                                                                                                                                                                                                                              c'a=
                                                                        = d -*O




                                                                                                                                                                                                                             ,it.7'




                                                                                                                                                                                                                                                                                                                             q'6
                                                                                                                                                                                                                                                                               i?i
                                                                                                                                                                                                                                              =e'i




                                                                                                                                                                                                                                                                               E96
         Holder, and the Merchant. Under no circumstance may such dispute justify the Cardholder and Account




                                                                                      E,r sE'E g* ;;'*.E




                                                                                                                                                                                                                                                                                                                                       :F
                                                                                                                                                                                                                                                                      E;'?*;*g do2
                                                                                                                                                                                F +'.:




                                                                                                                                                                                                                                                           < 74
                                                                                                      !i11




                                                                                                                                                                                                                                                                               :R3
                                                                                                                                                                                           - 164 h
                                                                                                                                                                                                             effected by them via any of the electronic services channels, according to the Bank's rules and regulations,




                                                                                                                                                                                                                                                                               *l.o



                                                                                                                                                                                                                                                                                                    e'"3
                                     i* -=t;t ?i,t iiii;
         Holder's refusal to reimburse amounts paid by the Bank for any transaction made or related fees and                                                                                                 related to this accounts or any of their accounts opened at the Bank.




                                                                                                                                                                                                                                                                                                                                                                          i, i
                                                                                                                                                                                                                                                                                                                       rgEEtai
                                                                   -=l'i,-a
         charges. Also. under no circumstances. may the Bank be held responsible for the refusal of a Card. for any




                                                                                                                                                                                           a!-'i




                                                                                                                                                                                                                                                                                                                                        ttIt
                                                                                                                                                                                                                                                                                                                                                                        8€a
                                                                                                                                                                                                                                                                                                           iii\ri'L

                                                                                                                                                                                                                                                                                                                                                       i.g
                                                                                                                                                                                                                                                                                                                                                                             xo
                                                                                                                                                                               ;-a
         reason, at any Merchant Point Of Sale and/or in case the Cardholder allikOr the Account Holder are denied




                                                                                                                                                                                                                                                                                                                                    i3€!ai,a
                                                                                                                                                                                                             6) All banking operations effected via any of the electronic services channels are recorded. to ensure the good




                                                                                                                                                                                                                                                   ':.44




                                                                                                                                                                                                                                                                                                                                    -tE tZ i, I
                                                                                                                                                                                                                                                                                          ?i i2 ti
                                                                                                                                                                                                                                           a;-= ?d?.
         any related services,




                                                                                                                                                                                                                                                                                                                                 = Z':' ^ 2'-Li
                                                                                                                                                                                                             execution of instructions made by the Account Holder(s), Such recordings arc considered a final and




                                                                                                                                                                                                                                                                                                                      A,
                                                                                            '+E E?




                                                                                                                                                                                                                                               ::a1E
                                                                                                                                                              Ez
                                                                                                                                                                                                             irrevocable proof of their operations. The usage of the password or the PIN are equivalent to the signature of


                                              grr




                                                                                                                                                                                                                                                                              Ga92cn4




                                                                                                                                                                                                                                                                                                                                                        ?a+f
                                                                                                                                                                                                                                                                                     Sl
                                                                                                                                                                                                                                                      sFs
                                                                                                                                                                                          t;




                                                                                                                                                                                                                                                                              ?-oii'EAl
                                                                                      3i 'r-fr1 'Zz




                                                                                                                                                                                                                                                                              o9cEEt.
        10) The Bank reserves the right at any time to modify the conditions of' this Agreement, terminate it or




                                                                                                                                                                                                                                                      E 14




                                                                                                                                                                                                                                                                                                                                                                                   $
                                                                                                                                                                                                                 E9;
                                                                                                                                                                                                             the Account Holder(s). Accordingly, the latter confirm the correctness of the Bank's books and accounts which




                                                                                                                                                                                             "




                                                                                                                                                                                                                 glE*le




                                                                                                                                                                                                                                                                                                                                                                  r,1i
                                                                                                                                                                                                                                           :32=.9
                                                               4 s,i_




                                                                                                                                                                                                                                                                                                                                    i;*
                                                                                                                                                                                                                                                                              =ts+-o
          suspend it. In all cases, the Cardholder and the Account Holder remain responsible for all transactions and




                                                                                                                                                                                 -a


                                                                                                                                                                                          t.




                                                                                                                                                                                                                                                                                                                                                                  iiiiF
                                                                                                                                                                                                             arc a definite proof of the dues resulting from the electronic services channels usage, and stipulated in the




                                                                                                                                                                                                                                                                                                                           -d.
                                                                                                                                                                                                                                                                                            =
                                                               lna
          charges due and not reimbursed to the Bank.                                                                                                                                                        present agreement, Account Holderts) cannot object their correctness in any way: they desist their right of




                                                                                                                                                                                                                                o=',8




                                                                                                                                                                                                                                                          3
                                                                                                                                                                                                   A€-a
                                                                                                                                                            '
                                                                                      iig -vi
                                                                                      Ax al$;
                                                                                                                                                        z*a




                                                                                                                                                                                                                                                                                                                    !r'<
                                                                                                                                                                                                             requesting an audit on their books, accounts and transactions related to these dues. at any judicial instance




                                                                                                                                                                                                                                                                                                                                                            3
                                                                                                                                                                                                                                                       d-




                                                                                                                                                                                                                                                                                                                                 '.
                                                                                                                                                                                                                                                   i
       1I) The rules and conditions stipulated in the Agreement for the opening of an account or any other




                                                                                                                                                                                          > =''a
                                                                                                                                                                               - O=
                                     13 iii
         agreements or documents signed by the Account Holder and/or the Cardholder are considered an integral
                                                               '.=4
                                                               .,8;

         part of this Agreement. In case of any contradiction therein, the terms of the present Agreement shall




                                                                                                                                                        ?
                                                                                                                                     3
                                                                                                                                                                                                             6- GENERAL PROVISIONS GOVERNING ALL ACCOUNTS




                                                                                                                                                                                                                                                                                                 E




                                                                                                                                                                                                                                                                                                                                      Ez?tte
                                                                                                                                                                                                                                                                                                               E
                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                t;
         prevail.
                                                                                      Bt




                                                                                                                                                                                                                                                                                            u;ii :i i*;;t zi;ii1
                                                                                      *;
                                                                                                                                                                                                                                  The Account llolderts) will he provided periodically. with statement of accounts of their current




                                                                                                                                                                                           'i
                                                                                                                                                                                                                           I-




                                                                                                                                                                                                                                                                                                          illilli




                                                                                                                                                                                                                                                                                                                                                                                  11?1111 ?t1111
                                                                                                                                                                                                                                                                                                          lllliil
        12) The delivery of a Card to a Cardholder or to the Account Holder is considered as an implicit




                                                                                                                                                                                          z'
         r;




                                                                                                                                                    rr

                                                                                                                                                                               L
                                                                                                                                                                                                                                  accounts, cards and electronic services, on the address stated on this form. The statement of account
                                                             5a




          acceptance by the Bank of the Application and all conditions specified in this Agreement.




                                                                                                                                                    1
                                                                                                                                                                                                                                  will include al operations effected on the Account as per the Bank's regulations. The Account
                                                                                                                                                                                                                                  Holderts) is/are committed to informing the Bank of any modification which might occur on the
                                                                                                                                                                                                                                  address above mentioned. The Bank is also entitled to send these statements by the regular, special. or
    5) CONDITIONS GOVERNING THE MONEY & BANKING SERVICES BY ELECTRONIC                                                                                                                                                            electronic courier. To this effect, the Account Holder(s) waives the banking secrecy rights stipulated in




                                                                                                                                                                                                                                                                                                                                                  1a111i?
    DELIVERY CHANNELS:                                                                                                                                                                                                            Article 2 of the September P. 1956 Law.




                                                                                                                                                                                                                                                                                               il 111?111
                                                                                                                                                                                                                                                    ?i1ffi?a
          I) The Account Holders undertake to perform the following:
                                                                                                                           i
                  r ai?ilil iEEE tli 'ai?Ea iE5s; ;


                                                                                                     E
                                                          I
                                                          t

                                                                                                                ii€r BiliitE5 i
                                          1




                                                                                                                                                                                                                           2-     The Bank's documents constitute the sole reliable proof as regards the Account Holder(s) and third
                                                                                                                                    i;;? il'grtiE                                                                                 parties: therekre the statement of accounts issued by the Bank constitute proof documents in any legal
                                                                                     ;:Bi{:;i
                                           ii*giiii




        I se the PIN personally, protect it from loss and keep it confidential, without allowing any person to use it.
                                               ii* ? EiiEi,i ii:* gis ;$sl:iiliiE;
                                                                                           if* I ?jir



                                                                                                                                                                 i 4e
                                                                                                                                                    ?: z e7 ;Iic?


                                                                                                                                                                               i; E ;a +Ea:i
                                                                                                                                                                                                                                  proceeding or request for execution. For this reason. as of this date, the Account Holderts) waive their




                                                                                                                                                                               ris?E[iii:
                                                                                                                                                             -1=-3
        The Bank is not responsible for any consequence of cyber-piracy or claim for hacked information via                                                                                                                       right to take legal action against the Bank protesting the correctness of the statement of accounts. and
        Internet, phone, TV or any other means leading to divulgate accounts information or execute illegal                                                                                                                       undertake not :o present any defense against the Bank for absence of statements validation, or Account
        transactions en the account. Consequently. the Account Holden's are liable to the Bank and to third parties
                                                                                                                                                          V* t+a




                                                                                                                                                                                                                                                                  a'L
                                                                                                                                                                                                                                  Holder's signature affixed to them, since the absence of a written request by the Account Holder(s)
        for all the damages incurred due to the use or misuse of third parties of the PIN. The Account Holder's                                                                                                                   pertaining In correction of errors or amendments will be considered a proof of receipt and acceptance
        agrees to refund the Bank for any damage incurred accordingly.                                                                                                                                                            of all entries therein.
            r:;E;rii?




                                                                                                                                                    if dr +x
    1-2 Immediately notify the Bank, in writing, when the PIN is lost, or hacked, and the Cardholder's remain's




                                                                                                                                                                                                                                                                                                                     1?zziill

                                                                                                                                                                                                                                                                                                                                                                      l* Hll
        fully responsible for all operations and charges until the Bank's reception of the written notice




                                                                                                                                                                                                                                                                  ;;ii i
                                                                                                                                                                                                                           3-     Should the bilance of any Account in this Agreement become accidentally debtor, the Account




                                                                                                                                                                                                                                                                   i! ii irr Iai 1;{Zl [?it iE
                                                                                                                                                                                                                                                            ltl 'lla
        aforementioned.                                                                                                                                                                                                           Holderts) undertakes to settle the balance plus any accrued interest and charges, upon the first request
                                                                                              3H:a
                                                                                      ig:E




    1-3 To use Browsers of 128 encryption bit key. The Account Holder is held responsible for any consequence
                                                                                                                                                    :EE


                                                                                                                                                                                                                                  of the Bank. An interest charge shall be applied to the debtor amount according to interest rates fixed
        generating from the usage of any encryption program below 128 bit key.                                                                                                                                                    by the Bank at market value. A monthly fee of 2/000 shall also apply and capitalized at the end of
    1-4 To log out of the Online Banking web page upon finishing the banking transactions and not keeping these                                                                                                                   each month.
        terminals unattended. Account Holder's is'are responsible for any consequence resulting from this




                                                                                                                                                                                                                                                                                       glti
        infraction.
                                                                                                                                                                                                                                   The Account Holderts) irrevocably authorizes the Bank. at any time, and without any advise r
                                                                                                                                                                                                                                   previous notice. to effect a clearing between debtor accounts of any kind and unpaid bills, with creditor




                                                                                                                                                                                                                                                                  aii €;A;i;FEi;Etl:
     2) The PIN related to the Account Holder's remains the propriety of the Bank. consequently the Bank has the
                                                                                                                                                           6-E




                                                                                                                                                                       g*A ri
                                                                                                                                                                           2.7



                                                                                                                                                                                                   ?"1
                                                                                                                                                          E! rlrii: f:i #
                                                                                                                                          i,?
                                                                                                                                                     z{,
                                                                                                          lqilt*? iiaE ii



                                                                                                                                                                          ;€
                                                                                                     ;*i ll€:rLiai! i:
                            ilgi ?ai
     tt;




                                                                                                                                      ?""




                                                                                                                                                                                                                                   accounts in toe name of the Account Holder(s), including the savings accounts: in addition the Bank
                                                                                       iIAE?E;I[giiqiE€Er




     right, at its own discretion, and without any prior notice to return the rigIn given to the Account Holders and to                                                                                                            reserves the right to effect exchange operations according to market prices_
     suspend the subscription to these programs.




                                                                                                                                                                                                                                                                                                                                                                      1l ttl li*a
                                                                                                                                  eAIi
                                                                                                                                       *a*?1 i_i*?
                                                                                                                                       ;li,iiiu';?z




                                                                                                                                                                                                                                                                                                                                          11111
                                                                                                                                                                       eti
                                                                                                                                                          ri eia:?g" iit




                                                                                                                                                                                                                                                                          ii?l?E
                                                                                                                                                                                                                                                                          ?i*?E
                                                                                                                                                                                                                           5-      The Account Holder(s) expressly agree, regarding the use of payment cards or settlement of electronic
                                                                                                                                       EIAA31 lar




     3) The Bank reserves the right solely and at any given time to amend the conditions of usage of the password
isr : rls*Ae; E:i;




                                                                                                                                                                    e si*




                                                                                                                                                                                                                                   services by electronic channels, that their account numbers linked to the password or PIN might
     or the PIN: or to discontinue any service of the services provided, including bank transactions: or amend the                                                                                                                 appear, with their balance, on the screens of electronic machines. as any transaction effected by the
     terms and conditions related to the program of any of the electronic services. The Account Holder do not have                                                                                                                 Account Holder(s). The latter(s) exempt the Bank form any responsibility regarding banking secrecy
     the right to protest or claim any damages or indemnities of any kind or nature.                                                                                                                                               in case a third party tried, without the positive intervention of the Bank. to obtain information
                                                                                                                                                              si;stiEE




                                                                                                                                                                                                                                   regarding his/their account at the Bank.
                                                                                                                                   ;aE;eq
             ,Eii,i gtiiaE?




    4) The Bank is not held responsible for any damages due to a delay in the data transmission or any sudden




                                                                                                                                                                                                                                                                                                                                 liil
    disconnection or emergency cases such as a power failure, holidays, strikes, force majeure, acts of God, security
                                                                                                                                                                                                   +q




                                                                                                                                                                                                                                          '11l[
                                                                                                                                                                                                                           6-      All electronic banking services and payment cards stop upon the death of Account or Card Holder(s).




                                                                                                                                                                                                                                                                   1l ?E lai illi
    circumstances, government procedures, eavesdropping. or any virus that might attack the Internet web. On the
                                                                                                                                                              E+:




                                                                                                                                                                                                                                   as of the dat: of notification to the Bank. All amounts due to the Bank are automatically debited from
    other hand, the Account Holder(s) undertake. in case their computer is hit by a virus, not to use the Internet
                                                                                                                                                                                          =6.




                                                                                                                                                                                                                                   the Account Holder's account, even after the death. The heirs undertake, jointly and severally, to
t?t 3 SAti




                                                                                                                                       a*;




    Banking Service. and take all appropriate precautions measures to discontinue the spread of the virus through                                                                                                                  honor all provisions stipulated in the present agreement, as well as to settk all amounts due to the




                                                                                                                                                                                                                                                                                                           E
    the Internet Banking Service. Any breach to these provisions will ensue full responsibility on the Account                                                                                                                     Bank.
    Holder's) regarding all the damages incurred by the Bank.




                                                                                                                                                                                                                                                                                                                                 li ti?l
                                                                                                                                                                                                                                   The Accouri Holder(s) undertake to pay all subscription fees, charges, and commissions periodically
                                                                                                                                                          \1



                                                                                                                                                                                                                           7-
                                                                                                                                   zi?

                                                                                                                                                          8.2
                                                                                                                                  24i'




     5) The Bank performs the following.
                                                                                                                                            +:t i




                                                                                                                                                                                                                                   fixed by the Bank. To this effect, the Account Holder(s) irrevocably authorizes the Bank to debit any
                                                                                                        i




                                                                                                                                                                                                                                                           f.i;:3i9
                                                                                                                                            $i




                                                                                                                                                                                                                                   of their accounts to settle the amounts of said commissions, fees and charges.
                                                                                                     i*
                     iE?




     5.1 - Notify, the Account Holder(s) via electronic mail within 24 hours, in confirmation of execution of any
                                                                                                                                                          ni
                                                                                                                                   iH?




                                                                                                                                                                                                                                                                                                                                                  *i
     banking operation. Within one week, the Bank generates and keeps a statement to this effect upon the request                                                                                                                  Any revocation of proxy of Authorized Signatures regarding an account must he duty notified to the
     of the Account Holder(s) who undertake to receive it at their first visit to the Bank.
                                                                                                                                                                                                                           8-
                                                                                                                                                                                                                                                  ii
                                                                                                                                                                                                                                   Bank. Only after due receipt of such notification, will the Bank commence applying it.




                                                                                                                                                                                                                                                                                                                                                                         ,ql
t




                                                                                                                                                                                                                                                           Ei
                                                                                                                                                                                                                           9-      Each Account Holderts) declare on their full responsibility that they are the Beneficial Owner(s) of all
I




                                                                                                                                                                                                                                   amounts existing or will be deposited in or transferred to the Account subject of the present agreement.




                                                                                                                                                                                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                                                                                                                                                                                   .N
          Case 1:20-cv-04438-DLC Document 61-3 Filed 11/20/20 Page 6 of 6


                                                              I
                                                              8

       l0- All due
       10-     cluc and uupaicl  tinbitiries of ths
                        unpaid liabilities          Account }lolder
                                                the Account  Holder(s)  shallbe
                                                                    (s) shall              acuortling to the provisio
                                                                                 executctl according
                                                                              be executed                    provisions
                                                                                                                      ns of
           i;;;i;
           laws in ff      i,i,Uoui any
                    place, without        need for a Court rule
                                    any' neea                      Validate the
                                                           rule to Validate  ths statement
                                                                                 statement of accounts
                                                                                              accounts balances.
                                                                                                        balances'
                       """,
       ll.
       II•   For any dispute
                     dispute arising between
                                      betrrecn the   Bank
                                                 the.Ba  nk and the
                                                                 the Account
                                                                      Account Holder(s)    regarcling this
                                                                               t'tolder(s) regarding       agreenrent' the
                                                                                                      this agreement.  the '
             Bank  reserve,,t.,
             Bank reserves      igii io,u*
                           the right  to take. legal  acrion against
                                                tegat action  against the  Accounr Holder(s)
                                                                       rhc Account              either in the
                                                                                     Holder(s) either          courts and
                                                                                                           the Courts
             Execution pepartme,ii of
             Execurion Departments   oitJeir     ol in the placi
                                             ut. or
                                        Beirut,            place of
                                                                 of residence         Account Holder(s).
                                                                    residence of the Account   Holder(st'

       l2- The Bank
       12-             reserves the right to accept or refuse any
                lJank reserves                                              requests stipulated
                                                                an1' or all requests                the present agreement.
                                                                                      stipulatcd in thc         agreement'
           To this effect,
                    cffect" the Account
                                 Accounr Holder(s)     urr1no*r.Jg"is) that
                                           llolcler(s) acknowledge(s)              op"ning of
                                                                               ihe opening
                                                                         rhar the            ol'(an)
                                                                                                (an) account(s)
                                                                                                      accOunt(s).in Bank's
                                                                                                                 in Bank's
           books oror the
                      the issuance       Bank cards,
                           issuance of Bank             or tft*
                                                 cards, or      tr[r.tiption to
                                                           the subscription     to electronic  services' according
                                                                                   ei€clronic services,             t, this
                                                                                                         accnrding to
           agreement,
           agreement, constitute      ar..f,un.. from
                        constitute an acceptance    lrom the Bank and       kes it an Agreement
                                                                         makes
                                                                    and'rna           Agreentent ofof Account
                                                                                                      Account Opening,
                                                                                                               C)pening' or
              acceptance lo
           an acceptance   to issue Bank cards,         subscribe to electronic
                                          cards. or to subscribe                        services
                                                                      electronic Bank services.
                                                                                                           a
                                                                                                    -"#FRESEIT
                                                                                                  N NO
                                                                                           srGNeEEN
                                                                                           SIGNE         PRtSErCE
                                                                                                               cE


 t,Reo L p\,\ (r.ut,rit';^ 41'{L 1" o': V *1 *-["r   ot
 c-^ \ \^-.-. otltt, ro.-*-\- ch- A c•E,,,k;
                                    cc-"di F"1 IJ;PL*''"' - -' t;iuln / \r.,-
                                                                                or
                                                           folder (s) Signature
                                                 Accoupt Itrplctcr    sig.arure (I)
                                     10%-•            e

\Urr- c.r-'- U*\t ]                            J
                                                 6.r,L-"^G, .r..,.^* 4lzr      a_t lli

                                                                                   Ol'licer's Name
                                                                              Bank Officer's  Natrlc and
                                                                                                     nnd Signature
                                                                                                         Signature (.2
                                                                                                                           (l'
       -3- te";1*-& c\
                    crt"\
                       A,          >l    ';rJ r5 tt;r,i.'.5
                                                       r\-S bQ'\-Vv'L !
y-_J."+.Hc>rw-
          7;;;                          v'*-"v-'".1 .*.#{.,'.:-\- tr,r,\
                                        \c-ssa\z,k,c.1                          1-'<-rl'L'1 +n'a-i         q-'r^r"\'iL"r-'F


                                                                                                                       I


                                                                                 CR—
                                                                                                  JOUNI

                                                                                                          7
((l)
  1)     Each one
               onc of the Account Holder(s) should hangwrit      ollowing expression,
                                                                          cxpression before
                                                                                         belore signing the Form:
                                                                                                signing the Form
         I read allprovisions ofthe_presem Form and her     approve and certifil their content.
          -Ihe
(2)
(2)                            rvho witnessed
                      olf.icer who
          The Bank Officer          wirnessed the signature    this Form
                                                            ol'this
                                                  signature of                            aftcr conducting
                                                                    Form should also sign after            the proper
                                                                                                conducting the
          verification
          verification of      Accounl Holder(s)
                       of the Account   Holder(s)




(Application for Opening
(Application     Ope ning a Unified
                            Unil'red Account)
                                     Account)
